UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-15223 HEMACARE CORPORATION (Exact name of registrant as specified in its charter) California 95-3280412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15350 Sherman Way, Suite350 Van Nuys, California (Address of principal executive offices) (Zip Code) (818) 226-1968 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ¨ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As ofAugust 5, 2011, 9,712,948 shares of Common Stock of the registrant were issued and outstanding. HEMACARE CORPORATION AND SUBSIDIARIES INDEX TO FORM10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2011 Page Number PARTI FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December31, 2010 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 27 PARTII OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 31 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HEMACARE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30 December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $98,000 in 2011 and $91,000 in 2010 Product inventories and supplies, net Prepaid expenses Assets held for sale Other receivables Total current assets Plant and equipment, net of accumulated depreciation and amortization of $6,725,000 in 2011 and $7,704,000 in 2010 Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll and payroll taxes Other accrued expenses Current portion of capital lease Liabilities related to assets held for sale Total current liabilities Deferred rent Long term portion of capital lease Shareholders' equity: Common stock, no par value - 20,000,000 shares authorized, 9,712,948 issued and outstanding in 2011 and 2010 Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 HEMACARE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30 June 30, Revenue Blood services $ Therapeutic services Total revenue Operating costs and expenses Blood services Therapeutic services Total operating costs and expenses Gross profit General and administrative expenses Loss from operations ) Gain from disposal of assets - - Loss from continuing operations ) Provision for income taxes - Loss from continuing operations, net of tax ) Income from discontinued operations, net of tax Net (loss) income $ ) $ $ ) $ (Loss) income per share Basic Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ Total $ ) $ $ ) $ Diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ Total $ ) $ $ ) $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 HEMACARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Income from discontinued operations ) ) Provision for bad debts Depreciation and amortization (Gain) loss on disposal of assets ) Share-based compensation Provision for inventory obsolescence - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease (increase) in inventories, supplies and prepaid expenses ) Decrease in other receivables Decrease in other assets Increase in accounts payable, accrued payroll, accrued expenses and deferred rent Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from the sale of plant and equipment Purchases of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Purchase of treasury stock - ) Proceeds from the exercise of stock options - Principal payments on capital leases ) - Net cash (used in) provided by financing activities ) Net cash used in continuing operations ) ) Cash Flows - Discontinued Operations Net cash provided by operating activities Net cash provided by discontinued operations Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Cash, cash equivalents - Continuing operations Cash and cash equivalents - Assets held for sale Total cash and cash equivalents $ $ Supplemental disclosure: Interest paid $ $ - Income taxes refunded $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements Note 1—Basis of Presentation and General Information BASIS OF PRESENTATION In the opinion of management, the accompanying (a) condensed consolidated balance sheet as of December 31, 2010, which has been derived from audited financial statements, and (b) the unaudited interim condensed consolidated financial statements for the three and six months ended June 30, 2011 and2010, include all adjustments (consisting of normal recurring accruals) which management considers necessary to present fairly the financial position of the Company as of June 30, 2011 and December 31, 2010, the results of its operations for the three and six months ended June 30, 2011 and 2010, and its cash flows for the six months ended June 30, 2011 and 2010 in conformity with accounting principles generally accepted in the United States (“GAAP”). These financial statements have been prepared consistently with the accounting policies described in the Company’s Annual Report on Form 10 K for the year ended December 31, 2010, as filed with the Securities and Exchange Commission (“SEC”) on March 23, 2011, which should be read in conjunction with this Quarterly Report on Form 10-Q. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the consolidated results of operations to be expected for the full fiscal year ending December 31, 2011. The above unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC. Certain information and note disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements. Estimates also affect the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Accounts Receivable: Revenue is recognized upon acceptance of the blood products or the performance of therapeutic services. Occasionally the Company receives advance payment against future delivery of blood products or services. Until the related products or services are delivered, the Company records advance payments as deferred revenue, which appears as a current liability on the balance sheet. Therapeutic services revenue consists primarily of mobile therapeutic procedure fees, while blood services revenue consists primarily of sales of single donor platelets, whole blood components or other blood products collected for use by research and cellular therapy organizations.Accounts receivable are reviewed periodically for collectability. The Company estimates an allowance for doubtful accounts based on balances owed that are 90 days or more past due from the invoice date, unless evidence exists, such as subsequent cash collections, that specific amounts are collectable. In addition, balances less than 90 days past due are reserved based on the Company’s recent bad debt experience. Inventories and Supplies: Inventories for continuing operations consist of Company-manufactured platelets. Supplies consist primarily of medical supplies used to collect and manufacture platelets and to provide therapeutic services. Inventories included in assets held for sale consist of whole blood components and other blood products, as well as component blood products purchased for resale. Inventories are stated at the lower of cost or market and are accounted for on a first-in, first-out basis. Management estimates the portion of inventory that might not have future value by analyzing historical sales for the twelve months prior to any balance sheet date. For each inventory type, management establishes an obsolescence reserve equal to the value of inventory quantity in excess of twelve months of historical sales quantity, using the first-in, first-out inventory valuation methodology.In addition, the Company recorded a reserve of $32,000 as of June 30, 2011 for inventory that will become obsolete as a result of the Company’s sale of its red blood cell collection business assets to the American Red Cross in July 2011.The Company had no reserve for obsolete inventory as of December 31, 2010. 5 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued Financial Instruments:On January 1, 2009, the Company adopted all of the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures (“ASC 820”) which provides guidance on how to measure assets and liabilities at fair value.ASC 820 defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosures about fair value measurements. The full adoption of ASC 820 did not have a material impact on the Company’s financial statements. Share-Based Compensation:  Pursuant to ASC Topics 505, Equity and 718, Stock Compensation, an entity shall account for share-based compensation transactions with employees in accordance with the fair-value-based method, that is, the cost of services received from employees in exchange for awards of share-based compensation generally shall be measured based on the grant-date fair value of the equity instruments issued or on the fair value of the liabilities incurred. The Company’s assessment of the estimated fair value of share-based payments is impacted by the price of the Company’s stock, as well as assumptions regarding a number of complex and subjective variables and the related tax impact. Management calculated fair value based on fair value of the stock at the date of issuance for restricted stock and restricted stock units. Management utilized the Black-Scholes model to estimate the fair value of share-based payments granted. Valuation techniques used for employee share options and similar instruments estimate the fair value of those instruments at a single point in time (for example, at the grant date). The assumptions used in a fair value measurement are based on expectations at the time the measurement is made, and those expectations reflect the information that is available at the time of measurement. The Black-Scholes valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. This model also requires the input of highly subjective assumptions including: (a) The expected volatility of the common stock price, which was determined based on historical volatility of the Company’s common stock; (b) expected dividends, which are not anticipated; (c) expected life, which is estimated based on the historical exercise behavior of employees; (d) risk free interest rates; and (e) expected forfeitures. In the future, management may elect to use different assumptions under the Black-Scholes valuation model or a different valuation model, which could result in a significantly different impact on earnings. The Company currently uses the 2006 Equity Incentive Plan (“2006 Plan”), approved by shareholders at the 2006 annual meeting, to grant stock options and other share-based payments. At the March 9, 2011 meeting of the Board of Directors, the non-employee directors were awarded, pursuant to the Company’s director compensation policy, their 2011 annual stock option grants utilizing the closing stock price on March 9, 2011, the date of the meeting. Since this grant was intended as compensation for annual service, and since the vesting policy requires quarterly vesting of non-employee director options, the Company recorded $7,000 and $16,000 of share-based compensation for the non-employee directors for the three and six months ended June 30, 2011 and $16,000 and $36,000 for the three and six months ended June 30, 2010 utilizing the Black-Scholes valuation model. 6 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued Income Taxes: The process of preparing the financial statements requires management estimates of income taxes in each of the jurisdictions that the Company operates. This process involves estimating current tax exposure together with assessing temporary differences resulting from differing treatment of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included in the balance sheet. Pursuant to ASC Topic 740, Income Taxes, the Company utilizes an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in the Company’s financial statements or tax returns. Management must assess the likelihood that the deferred tax assets or liabilities will be realized for future periods, and to the extent management believes that realization is not likely, must establish a valuation allowance. To the extent a valuation allowance is created or adjusted in a period, the Company must include an expense or benefit within the tax provision in the statements of operations. Significant management judgment is required in determining the provision for income taxes, deferred tax assets and liabilities and any valuation allowance recorded against net deferred tax assets. It is possible that a selection of different input variables could produce a materially different estimate of the provision, asset, liability and valuation allowance. Based on management’s analysis of the Company’s recent performance, management determined that there was insufficient evidence of future profitability to ensure that the Company would be more likely than not to realize any benefit from the deferred tax assets.Therefore, as of June 30, 2011, the Company continued to record a 100% valuation reserve against all of the deferred tax assets. Reclassification:Certain prior year amounts have been reclassified to conform to the current year presentation.These reclassifications include the accounting for the Company’s red blood cell collection operation as discontinued operations as discussed in Note 3. As a result, the financial results for this operation have been reported as discontinued operations, and the assets and liabilities as held for sale, in the consolidated financial statements as of June 30, 2011.Since the consolidated financial statements for the three and six months ended June 30, 2010 previously reported these operations as part of continuing operations, the financial results and cash flow statement have been reclassified to reflect the change in the status of the red blood cell portion of the business as discontinued operations. RECENT ACCOUNTING PRONOUNCEMENTS In May 2011, FASB issued Accounting Standards Update (“ASU”) 2011-04, Fair Value Measurement (Topic 820): Amendments to achieve common fair value measurement and disclosure requirements in U.S. GAAP and IFRS. The amendments in the ASU change the wording used to describe requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments are effective during interim and annual periods beginning after December 15, 2011. Management does not believe that the adoption of this standard will have a material impact the Company’s financial position, results of operations or cash flows. 7 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued CONCENTRATION OF CREDIT RISK The Company maintains cash balances at various financial institutions. Deposits not exceeding $250,000 for each institution are insured by the Federal Deposit Insurance Corporation. Section 343 of the Dodd-Frank Act amends the Federal Deposit Insurance Act to include noninterest-bearing transaction accounts as a new temporary deposit insurance account category. All funds held in noninterest-bearing transaction accounts will be fully insured, without limit, through December 31, 2012. Note 2—Inventory Inventories for continuing operations consist of Company-manufactured platelets. Supplies consist primarily of medical supplies used to collect and manufacture platelets and to provide therapeutic services. Inventories for discontinued operations consist of whole blood components and other blood products, as well as component blood products purchased for resale. Inventories are stated at the lower of cost or market and are accounted for on a first-in, first-out basis. Inventories are comprised of the following as of: June 30, December 31, Continuing Operations Supplies $ $ Blood products Less: obsolescence reserve ) - Total $ $ Note 3 - Discontinued Operations On July 11, 2011, the Company completed the sale of its red blood cell collection operation assets in California and Maine to The American National Red Cross.See Note 10 of Notes to Consolidated Financial Statements.The Assets included automobiles and equipment, finished goods and work-in-process inventory of blood products, a trademark and books and records relating to blood drive sponsors and blood donors. On November 5, 2007, the Board of Directors of the Company’s wholly owned subsidiary, HemaCare BioScience, Inc. (“HemaBio”), in consultation with, and with the approval of, the Board of Directors of the Company, decided that it was in the best interest of HemaBio’s creditors to close all operations of HemaBio. On December 4, 2007, HemaBio executed an Assignment for Benefit of Creditors, under Florida Statutes Section 727.101 et seq. (“Assignment”), assigning all of its assets to an assignee, who is responsible for taking possession of, protecting, preserving, and liquidating such assets and ultimately distributing the proceeds to creditors of HemaBio according to their priorities as established by Florida law. The assignee continues to fulfill his obligations under the Assignment, but has not concluded his efforts to liquidate all of the assets or complete a final distribution of all proceeds to HemaBio’s creditors. When the Company acquired HemaBio, two former HemaBio investors, Dr. Lawrence Feldman and Dr. Karen Raben, each held a $250,000 note from HemaBio.Both of these notes require four equal annual installments of $62,500, plus accrued interest, commencing August 29, 2007, until paid and pay interest at 7% annually, and are secured by all of the assets of HemaBio. 8 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued HemaBio failed to pay the first installments due to Drs. Feldman and Raben on August 29, 2007 of $160,000, which included $35,000 in accrued interest.Under the terms of the promissory notes between HemaBio and Drs. Feldman and Raben, failure to pay any of the scheduled payments when due causes the entire unpaid balance, including unpaid interest, to become immediately due and payable, and causes the stated interest rate on both notes to increase to 10% per annum.Therefore, since August 29, 2007, HemaBio, now shown as discontinued operations, recognized accrued interest expense on the outstanding balance on both notes at an interest rate of 10%, which totaled $12,000 and $25,000 for the three and six months ended June 30, 2011. As of June 30, 2011, HemaBio’s default on the notes to Drs. Feldman and Raben remains unresolved. In accordance with GAAP, the results of operations of HemaBio, along with an estimate of all closure related costs were recorded in 2007. When the Board of Directors of HemaBio authorized the execution of the Assignment, HemaBio conveyed all of its assets, defined as “all real property, fixtures, goods, stock inventory, equipment, furniture, furnishings, accounts receivable, bank deposits, cash, promissory notes, cash value and proceeds of insurance policies, claims and demands”, to the Assignee.The Assignee is then responsible for liquidating any non-monetary assets, for the purpose of eventually satisfying any and all creditor claims against HemaBio.Unlike a federal bankruptcy proceeding, the Florida Assignment process does not stay any legal action the creditors might choose to force HemaBio to pay claims. Therefore, management concluded that given the liabilities remain outstanding throughout the Assignment, it was appropriate to keep these liabilities on the books of HemaBio as outstanding until such time as the Assignee pays these claims, or the claimants rights to pursue claims expires pursuant to the Florida statute of limitations. Management analyzed all of the claims submitted to the Assignee, and after reviewing the applicable Florida statute of limitations, management determined that the claimant’s rights to pursue claims would not expire until November 2011 at the earliest. Therefore, management concluded that none of the claims against HemaBio can be removed as of June 30, 2011. 9 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued The following is the breakdown of the assets held for sale and liabilities related to assets held for sale for discontinued operations as of June 30, 2011 and December 31, 2010. June 30 December 31, Assets held for sale Cash and cash equivalents $ $ Inventory Fixed assets (net of accumulated depreciation of $1,184,000 on June 30, 2011 and $1,134,000 on December 31, 2010) $ $ Liabilities related to assets held for sale Accounts payable $ $ Accrued payroll and payroll taxes Accrued interest Notes payable Total liabilities related to assets held for sale $ $ The following are the components of income from discontinued operations. Three Months Ended Six Months Ended June 30 June 30 June 30 June 30 Revenue $ Operating expenses Gross Profit General and administrative expenses Income from discontinued operations Provision for income tax - Income from discontinued operations, net of tax $ Note 4—Line of Credit and Notes Payable On December 9, 2009, the Company, together with the Company’s subsidiary, Coral Blood Services, Inc., entered into a Credit Agreement (the “Wells Agreement”), and related security agreements, with Wells Fargo Bank, N.A.The Wells Agreement provided that the Company could borrow the lesser of 80% of eligible accounts receivable or $5 million, had a maturity date of December 1, 2011, and provided for the monthly payment of interest at a rate of 0.25% above the bank’s prime rate.The Wells Agreement also granted the bank a first priority security interest in all of the assets of the Company and Coral Blood Services, Inc. 10 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued The Company had no outstanding borrowings under the Wells Agreement as of June 30, 2011, except for a letter of credit issued by Wells Fargo as security for lease obligations associated with the Company’s Van Nuys facility.The Company is required to maintain a letter of credit under the lease, initially in the amount of $815,000 and reducing by 10% each year on August 14, 2009, 2010, 2011 and 2012, and 20% each year on August 14, 2013 and 2014.At June 30, 2011, the letter of credit was for $660,000.No amounts have been drawn against the letter of credit. The Wells Agreement also required that the Company maintain certain financial covenants which the Company had not maintained and was in default at December 31, 2010. Effective as of January 15, 2011, in consideration of Wells Fargo waiving the Company’s existing defaults under the Wells Agreement, the Company agreed to amend the Wells Agreement to provide that outstanding borrowings, including outstanding advances and letters of credit, shall not at any time exceed the amount of cash collateral in a segregated, blocked deposit account maintained by the Company with Wells Fargo and with respect to which Wells Fargo has been granted a first priority security interest to secure all present and future indebtedness of the Company to Wells Fargo.Pursuant to this arrangement, the Company has pledged $660,000 in cash to Wells Fargo, and the Company has outstanding letters of credit for an aggregate of $660,000 under the Wells Agreement. On July 5, 2011, the Company entered into a second amendment to the Wells Agreement, pursuant to which the parties amended the Wells Agreement to (i) reduce outstanding borrowings, including outstanding advances and letters of credit, to $660,000, which is the amount of cash collateral the Company maintains in a segregated, blocked deposit account with Wells Fargo, (ii) provide for Wells Fargo’s release of its security interests on all assets of the Company and Coral Blood Services other than a security interest on the cash collateral the Company maintains in a segregated, blocked deposit account with the bank, and terminated certain ancillary agreements pursuant to which the bank perfected its security interest in certain assets of the Company and Coral Blood Services, and (iii) to modify and delete certain affirmative and negative covenants of the Company and Coral Blood Services. Note 5—Shareholders’ Equity Pursuant to ASC Topics 505, Equity and 718, Stock Compensation, the cost resulting from all share-based payment transactions must be recognized in the Company’s consolidated financial statements.For 2011, the Company recognizes compensation expense related to stock options granted to employees based on compensation cost for all share-based payments granted prior to June 30, 2011, based on the grant date fair value estimated in accordance with ASC Topics 505, Equity and 718, Stock Compensation.For the three and six months ended June 30, 2011, the Company recognized $17,000 and $50,000 in share-based compensation costs, respectively including $7,000 and $16,000 of share-based compensation for non-employee director options. For the three and six months ended June 30, 2010, the Company recognized $24,000 and $83,000 in share-based compensation costs, including $16,000 and $36,000 of share-based compensation for non-employee director options. See Note 1 of Notes to Consolidated Financial Statements. 11 HemaCare Corporation Notes to Unaudited Condensed Consolidated Financial Statements continued The following summarizes the activity of the Company’s stock options for the six months ended June 30, 2011: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Number of shares under option: Outstanding at January1, 2011 $ $ Granted Exercised - - Cancelled or expired ) Forfeited ) Outstanding at June 30, 2011 $ $ Exercisable at June 30, 2011 $ $ The following summarizes the activity of the Company’s stock options that have not yet vested as of June 30, 2011: Shares Weighted Average Grant Date Fair Value Nonvested at January1, 2011 $ Granted Vested ) Forfeited ) Nonvested at June 30, 2011 $ As of June 30, 2011, there was $140,000 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under existing share-based payments. This cost is expected to be recognized over a weighted-average period of 3.2 years. The total measurement fair value of shares vested during the three and six months ended June 30, 2011 was $11,000 and $35,000. The Black-Scholes option pricing model is used by the Company to determine the weighted average fairvalue of share-based payments. The fair value at date of grant and the assumptions utilized to determine such values are indicated in the following table: Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 Weighted average fair value for options exercised During the period N/A N/A Weighted average fair value at date of grant for share-based payments vested during the period $ $ Risk-free interest rates 2.8% Expected stock price volatility Expected dividend yield $
